Case 1:17-cv-05400-ARR-SMG Document 28 Filed 12/20/18 Page 1 of 2 PageID #: 83



 James W. Boyan
 Member of the Firm
 jboyan@pashmanstein.com
 Direct: 201.4935


 December 20, 2018

 VIA ELECTRONIC FILING
 Magistrate Judge Steven M. Gold
 US District Court, Eastern District of NY
 225 Cadman Plaza East
 Chambers 1217, Courtroom 13-D
 Brooklyn, NY 11201


                  Re:     Choi v. Home & Home Corp., et al.
                          Civil Action No. 1:17-cv-05400
                          Motion to Extend Time to Complete Discovery

 Dear Judge Gold:

         This firm represents the Defendants in the above referenced matter. We write this letter
 with plaintiff’s counsel’s consent to jointly request an extension of the status conference
 currently scheduled before Your Honor on December 27, 2018.

         For background purposes, a request to adjourn the initial conference in this matter due to
 a scheduling conflict was granted on November 17, 2017. An additional request to adjourn a
 status conference was also granted on February 22, 2018. Plaintiff’s counsel was having medical
 issues and had not produced discovery responses yet. Moreover, Defendants were in the process
 of translating a large number of Korean documents into English in order to produce them to
 Plaintiff. Another request to adjourn a status conference was granted on November 27, 2018.
 Defendant’s representatives had been scheduled for their depositions for November 12, 2018, but
 one of the representatives was hospitalized with a serious medical condition on the eve of the
 deposition and depositions could not go forward. Discovery in this matter has been extended
 four times.

          The parties are requesting an adjournment of the December 27, 2018 status conference
 because depositions of Defendant’s representatives are still in the process of being re-scheduled
 due to the recovery from the medical emergency and the upcoming holidays. In light of these
 procedural issues and so that the parties can engage in a meaningful discussion at the next
 conference, we respectfully request the Court to reschedule the status conference for some time
 in late January 2019.



  Court Plaza South           Phone: 201.488.8200
  21 Main Street, Suite 200   Fax: 201.488.5556
  Hackensack, NJ 07601        www.pashmanstein.com
Case 1:17-cv-05400-ARR-SMG Document 28 Filed 12/20/18 Page 2 of 2 PageID #: 84




       Thank you for Your Honor’s courtesies and consideration of this request.


                                                      Respectfully submitted,



                                                      James W. Boyan III

 cc:   Keli Liu, Esq., Counsel for Plaintiff (Via electronic filing)
